EXHIBIT NEWS AdvisorShares FOR IMMEDIATE RELEASE November 6, 2008 Fund.com Acquires A Majority Interest In Exchange Traded Fund (ETF) Developer AdvisorShares Investments LLC (New York, NY) – Fund.com Inc. (OTCBB: FNDM), an online financial information provider, announced today that it has acquired a majority interest in AdvisorShares Investments, LLC, a developer of proprietary exchange traded funds, known as ETFs, with a focus on “actively managed” ETFs. AdvisorShares will partner with registered investment advisors (RIAs) to create individual actively managed ETFs customized for their clients and will allow the RIA to actively rebalance the portfolio within the ETF. “Registered investment advisors are looking for solutions for their clients, particularly in this economic climate, and AdvisorShares represents a simple tool for RIAs in their active asset allocation strategies,” said Greg Webster, CEO of Fund.com. This acquisition enhances the mission of Fund.com to connect individual investors with appropriate diversified fund products and to also assist asset managers in building client assets under management. In the US, according to Tiburon
